This writ of certiorari brings up an assessment for taxes by the City of Camden against properties of the prosecutor acquired by it for the construction of the Delaware River Bridge and the approaches thereto and for the construction of a rail transit line for the effectuation of the Commission's authorized purposes. *Page 20 
Prosecutor was created by Compact between the Commonwealth of Pennsylvania and the State of New Jersey. R.S. 32:3-1, etseq. Article XI of the Compact provides that "the commission shall not be required to pay any taxes or assessments upon any property acquired or used by it for such purposes * * *." Those purposes are enumerated in R.S. 32:3-2 and the property sought to be taxed was in fact within the enumerated purposes and it is so stipulated between the parties hereto. No reason is advanced by the defendants in support of the assessment under review, nor do we perceive how any valid reason could be advanced.
Comparable situations have been before the courts in Port ofNew York Authority v. City of Union City, 19 N.J. Mis. R.421, and Bush Terminal Co. v. City of New York, 282 N.Y. 306.
Finding no basis upon which the assessment can be sustained, it will be canceled with costs.